Citation Nr: 1221178	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  10-26 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David Traskey, Counsel
INTRODUCTION

The Veteran had active duty for training from April 1958 to October 1958.  The Veteran also had active service from October 1961 to August 1962.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2008 by the Department of Veterans Affairs (VA) Des Moines, Iowa Regional Office (RO).
    
This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

The Veteran contends that his currently diagnosed bilateral hearing loss and tinnitus are related to his period of active military service.  Specifically, the Veteran testified before the Board in April 2012, and reported at a VA examination in March 2008, of in-service exposure to noise from tanks, helicopters, artillery fire, and diesel engines, among other sources, without the benefit of hearing protection.  According to the Veteran's claim for service-connected benefits, he experienced hearing loss and tinnitus since service.  The Veteran's wife also testified in April 2012 that she met the Veteran shortly after discharge from service in October 1962 and that he had problems hearing at that time, and since that time. 

Service treatment records associated with the claims file were negative for a diagnosis of or treatment for a bilateral hearing loss disability as defined by VA.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran was afforded a VA audiology examination in connection with the current claims in March 2008.  At the time of the examination, the Veteran was unable to recall the precise date on which his symptoms began.  In addition to military noise exposure, the Veteran reported occupational and recreational noise exposure as a farmer and hunter.  With respect to his occupational noise exposure, he stated that he was insulated in the tractor or combine cab.  According to the Veteran, he used hearing protection since approximately 1990 during annual hunting trips.  Diagnostic testing revealed a bilateral hearing loss disability as defined by VA.  The diagnosis was normal to profound bilateral sensorineural hearing loss and tinnitus.

The examiner stated that the Veteran's bilateral hearing loss was not due to military noise exposure.  In support of this conclusion, the examiner stated that there was no evidence of a hearing loss disability on discharge from service.  The examiner was unable to provide an opinion regarding the etiology of the Veteran's tinnitus without resort to speculation, in part because the Veteran was unable to recall the date (or decade) of onset of those symptoms.  

The March 2008 VA audiology examination is inadequate for adjudication purposes.  Specifically, VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  When the Veteran does not meet the regulatory requirements for a disability at separation, service connection can still be established by submitting evidence that a current disability is causally related to service.  Although the VA examiner stated that an etiological opinion for the Veteran's tinnitus could not be provided without resort to mere speculation, in part due to the Veteran's conflicting history regarding onset of symptoms, the examiner failed to indicate whether there was any further need for information or testing necessary to make a determination and/or whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  Accordingly, the Veteran must be afforded new VA examinations on remand to determine the etiology of the currently diagnosed bilateral hearing loss and tinnitus and their relationship to active service, if any.
 
Accordingly, the case is remanded for the following action:

1.   The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues currently on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from June 2009 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After the above development is completed, the Veteran must be afforded a VA examination to determine whether any degree of the currently diagnosed bilateral hearing loss and tinnitus is related to his active military service.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to 

the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and any lay statements of record, the examiner must express an opinion as to whether any degree of the Veteran's currently diagnosed bilateral hearing loss disability is related to his period of active service or any incident therein.  Similarly, the examiner must express an opinion as to whether the any degree of the Veteran's currently diagnosed tinnitus is related to his period of active service or any incident therein.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination 

and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

5.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand order, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

6.  THIS APPEAL HAS BEEN ADVANCED ON THE BOARD'S DOCKET.  Expedited handling is required.  38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c).
 
No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



